DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/19 is being considered by the examiner.
Response to Amendment
This office is in response to the preliminary amendment filed on 05/23/19.  Regarding the amendment, claims 1-12 are present for examination.
The amended specification is accepted and recorded in file.
Claim Objections
Claims 1, 5, 7, 9, and 12 are objected to because of the following informalities:  
Regarding claim 1, line 11 recites “the center of rotation.” This limitation lacks explicit antecedent basis in the claim, but it does not render the claim indefinite. The claim should be amended to recite “a center of rotation” instead of “the center of rotation”.
Regarding claim 5, line 5 recites “the end of the shaft”.  This limitation lacks explicit antecedent basis in the claim, but it does not render the claim indefinite. The claim should be amended to recite “an end of the shaft” instead of “the end of the shaft”.
a sensor magnet” instead of “the sensor magnet”.

Regarding claim 9, line 15 recites “the center of rotation.” This limitation lacks explicit antecedent basis in the claim, but it does not render the claim indefinite. The claim should be amended to recite “a center of rotation” instead of “the center of rotation”.
Regarding claim 12, line 3 recites “the one hand” and “the other hand”.  Those limitations lack explicit antecedent basis in the claim, but it does not render the claim indefinite. The claim should be amended to recite “one hand” and “other hand” instead of “the one hand” and “the other hand”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the shaft”.
Regarding claims 10 and 11, line 5 of each claim recited the limitation “a conduit axis”.  There is insufficient antecedent basis for this limitation because it is unclear as to whether “a conduit axis” in line 3 is identical with “a conduit axis” in line 5. Therefore, it is indefinite.  The specification on para [0031] – [0032] and fig. 5a-5b, 6a-6b shown only one conduit axis 13.  Examiner therefore suggests that Applicant amend the claim to recite “the conduit axis” instead of “a conduit axis” in line 5 of each claim 10-11.  For the purposes of examination, Examiner will construe “a conduit axis” as reciting “the conduit axis”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7-8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prudham (US 8,339,003 B2).
Regarding claim 1, Prudham teaches a gear motor comprising:
a set of reduction gears (21, fig 2); 
a brushless electric motor (fig 1) formed by a rotor (14) having N pairs of magnetized poles (col 1 ln 58-59) connected to a pinion (23) of the set of reduction gears (21), 
the pinion (23) driving an output wheel (22) rigidly connected to a rotary shaft (S, see annotation fig 2 below), 
the electric motor (fig 1) comprising a stator (1) having at least two coils (15-17),
the stator (1) having 2 angular sectors alpha1 and alpha2, of respective radii R1 and R2, with R1 being greater than R2, a center of the radii and the angular sectors being defined relative to a center of rotation of the rotor (14), the angular sector alpha1 being defined by the angular deviation between axes of first and last of the coils (15-17) considered in a circumferential direction of the motor, the angular sector alpha1 is less than 180⁰ and comprises the coils (15-17), the sector alpha2 being devoid of a fully fitted coil, and 
one end of the gear motor (20) defining a side of the gear motor (fig 2 show the gear motor having 4 end sides 20a-20d surrounding the motor) and the angular sector alpha2 of the stator (1) is positioned facing the side (20c).

    PNG
    media_image1.png
    371
    531
    media_image1.png
    Greyscale

Regarding claim 3, Prudham teaches the stator (1) has wide teeth (2-7) and narrow teeth (8-13) respectively extending radially from an annular gear (fig 1), the wide teeth (2-7) having a width greater than or equal to twice the width of the narrow teeth (col 1 ln 62-65).

    PNG
    media_image2.png
    260
    601
    media_image2.png
    Greyscale

Regarding claim 7, Prudham teaches a sensor magnet (25, fig 4) is positioned radially relative to the shaft (as best understood, see 112 rejection above), opposite the electric motor (20, fig 4).
Regarding claim 8, Prudham teaches the set of reduction gears has two stages (col 2 ln 14-17).

    PNG
    media_image3.png
    259
    747
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prudham.
Regarding claim 2, Prudham’s first embodiment (fig 2) teaches the claim invention as set forth in claim 1, except for the added limitation of the pinion directly engages the output wheel, and the gear motor has a single reduction stage.
Prudham further in figure 5 teaches another embodiment wherein the pinion (23) directly engages the output wheel (29), and the gear motor has a single reduction stage (col 2 ln 29-32) to constraint an external size and mass of the system (col 1 ln 25-27). 
    PNG
    media_image4.png
    214
    738
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prudham’s first embodiment (fig 2) with the pinion directly engages the output wheel, and the gear motor has a single reduction stage as further taught in Prudham’s fig 5.  Doing so would constraint an external size and mass of the system (col 1 ln 25-27).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prudham in view of Marioni (US 2015/0266542 A1).
Regarding claim 4, Prudham teaches the claim invention as set forth in claim 1, except for the added limitation of the pinion has a helical shape.
Marioni teaches a wheel hub motor wherein the pinion (51, fig 2) has a helical shape (para [0067]) to reduce noisiness of the reduction stage when the angular speed is high.

    PNG
    media_image5.png
    203
    769
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prudham’s gear motor with the pinion has a helical shape as taught by Marioni.  Doing so would reduce noisiness of the reduction stage when the angular speed is high (para [0067]).

Claims 5-6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prudham in view of Watrin et al. (WO 2018060630 A1, US 2019/0229587 A1 is English equivalent language).
Regarding claim 5, Prudham teaches the claim invention as set forth in claim 1, Prudham further teaches the gear motor (20) comprises a printed circuit (28) whereon the motor is electrically connected (fig 3).  However, Prudham does not teach a magnetosensitive probe is positioned on the printed circuit, the rotary shaft is rigidly connected to a sensor magnet positioned at the end of the shaft and opposite the magnetosensitive probe.
Watrin teaches a geared motor unit having a magnetosensitive probe (9, fig 1a) is positioned on the printed circuit (8), the rotary shaft (11) is rigidly connected to a sensor magnet (10) positioned at the end of the shaft (11) and opposite the magnetosensitive probe (9) to optimize the positioning of the components of the geared motor unit so that improve compactness in the geared motor (para [0006]).

    PNG
    media_image6.png
    857
    834
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prudham’s gear motor with a magnetosensitive probe is positioned on the printed circuit, the rotary shaft is rigidly connected to a sensor magnet positioned at the end of the shaft and opposite the magnetosensitive probe as taught by Watrin.  Doing so would improve compactness in the geared motor (para [0006]).
Regarding claim 6, Prudham teaches the claim invention as set forth in claim 1, Prudham further teaches the gear motor (20) comprises a printed circuit (28) whereon the motor is electrically connected (fig 3).  However, Prudham does not teach a magnetosensitive probe is positioned on the printed circuit, the rotary shaft is rigidly connected to a sensor magnet as an angular sector rotating around the shaft and positioned opposite the magnetosensitive probe.
Watrin teaches a geared motor unit having a magnetosensitive probe (9, fig 1a) is positioned on the printed circuit (8), the rotary shaft (11) is rigidly connected to a sensor magnet (10) as an angular sector (a circle sector 10) rotating around the shaft (11, fig 1C) and position opposite the magnetosensitive probe (9) to optimize the positioning of the components of the geared motor unit so that improve compactness in the geared motor (para [0006]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prudham’s gear motor with a magnetosensitive probe is positioned on the printed circuit, the rotary shaft is rigidly connected to a sensor magnet as an angular sector rotating around the shaft and positioned opposite the magnetosensitive probe as taught by Watrin.  Doing so would improve compactness in the geared motor (para [0006]).
Regarding claim 9, Prudham teaches a motorized air circulation valve comprising:
a gear motor (20);
a gear motor comprising a set of reduction gears (21, fig 2), a brushless electric motor (fig 1) formed by a rotor (14) having N pairs of magnetized poles (col 1 ln 58-59) connected to a pinion (23) of the set of reduction gears (21), 
the pinion (23) driving an output wheel (22) rigidly connected to a rotary shaft (S, see annotation fig 2 above), 
the electric motor (fig 1) comprising a stator (1) having at least two coils (15-17),
the stator (1) having 2 angular sectors alpha1 and alpha2, of respective radii R1 and R2, with R1 being greater than R2, a center of the radii and the angular sectors being defined relative to a center of rotation of the rotor (14), the angular sector alpha1 being defined by the angular deviation between axes of first and last of the coils (15-17) considered in a circumferential direction of the motor, the angular sector alpha1 is less than 180⁰ and comprises the coils (15-17), the sector alpha2 being devoid of a fully fitted coil, and 
one end of the gear motor (20) defining a side of the gear motor (fig 2 show the gear motor having 4 end sides 20a-20d surrounding the motor) and the angular sector alpha2 of the stator (1) is positioned facing the side (20c).  However, Prudham does not teach a valve body, and a rotary shaft provided with a shutter, the rotary shaft being moved in rotation by the gear motor.
Watrin teaches a geared motor unit having a valve body (17, fig 4a), and a rotary shaft (19) provided with a shutter (18), the rotary shaft (19) being moved in rotation by the gear motor (fig 4b) to form an integrated assembly so that improve compactness in the geared motor (para [0006]).

    PNG
    media_image7.png
    390
    597
    media_image7.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prudham’s gear motor with a valve body, and a rotary shaft provided with a shutter, the rotary shaft being moved in rotation by the gear motor as taught by Watrin.  Doing so would improve compactness in the geared motor (para [0006]).
Regarding claim 10, Prudham teaches the claim invention as set forth in claim 9, except for the added limitation of the gear motor is located above the shutter, the valve body defines a conduit axis and the a largest dimension of the gear motor is oriented substantially parallel to a conduit axis.
Watrin teaches a geared motor unit having the gear motor (the gear motor is inside housing 2, fig 4a) is located above the shutter (18), the valve body (17) defines a conduit axis (CA) and a largest dimension of the gear motor (2) is oriented substantially parallel to a conduit axis to form an integrated assembly so that improve compactness in the geared motor (para [0006]).


    PNG
    media_image8.png
    466
    471
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prudham’s gear motor with the gear motor is located above the shutter, the valve body defines a conduit axis and a largest dimension of the gear motor is oriented substantially parallel to a conduit axis as taught by Watrin.  Doing so would improve compactness in the geared motor (para [0006]).
Regarding claim 11, Prudham teaches the claim invention as set forth in claim 9, except for the added limitation of the gear motor is located above the shutter, the valve body defines a conduit axis and a largest dimension of the gear motor is oriented substantially perpendicularly to a conduit axis.
Watrin teaches a geared motor unit having the gear motor (the gear motor is inside housing 2, fig 4a) is located above the shutter (18), the valve body (17) defines a conduit axis (CA) and a largest dimension of the gear motor (2) is oriented substantially parallel to a conduit axis to form an integrated assembly so that improve compactness in the geared motor (para [0006]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prudham’s gear motor with the gear motor is located above the shutter, the valve body defines a conduit axis and a largest dimension of the gear motor is oriented substantially parallel to a conduit axis as taught by Watrin.  Doing so would improve compactness in the geared motor (para [0006]).
Furthermore, the combination of Prudham and Watrin does not teach a largest dimension of the gear motor is oriented substantially perpendicularly to a conduit axis.  Those skilled in the art would understand that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Prudham in view of Watrin assembly by re-arranging gear motor with a largest dimension of the gear motor is oriented substantially perpendicularly to a conduit axis.  Such modification is a matter of obvious engineering design choice base upon a particular configuration of the machine's housing and available spacing thereof.  Furthermore, it has been held that re-arrange parts of an invention involve only routine skill in the art (In re Japikse, 86 USPQ 70).  Since one of ordinary skill in the art would have the necessary mechanical skill to make simple re-arranging of positions of mechanical parts without an express teaching in a reference (In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Evidently, the present invention has many different configurations for the assembly because number of different embodiments and in each embodiment there are number of variants.
 Regarding claim 12, Prudham teaches the claim invention as set forth in claim 9, except for the added limitation of the gear motor is formed by an extension of the valve body on the one hand and a cover on the other hand.
Watrin teaches a geared motor unit having the gear motor wherein the gear motor (the assembly inside housing 2) is formed by an extension of the valve body (17) on the one hand and a cover (2) on the other hand (fig 4a) to form an integrated assembly so that improve compactness in the geared motor (para [0006]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Prudham’s gear motor with the gear motor is formed by an extension of the valve body on the one hand and a cover on the other hand as taught by Watrin.  Doing so would improve compactness in the geared motor (para [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gomyo et al. (US 2015/0137639 A1) teaches a motor may include a rotor having a magnet and a stator having a stator core and a coil. The stator core is provided with salient poles, including a predetermined salient pole, separately formed in the circumferential direction, the salient poles are protruded to an inner side and face the magnet through a gap space, and the predetermined salient pole is wound around with the coil through a coil bobbin. The stator core is provided with a connecting part which connects end parts of the salient poles. The coil bobbin is provided with a body part around which the coil is wound and an insertion hole formed in the body part and into which the predetermined salient pole is inserted. The coil bobbin and the stator core engage with the other to restrain displacement of the coil bobbin to the inner side.
Billet et al. (US 10,644,546 B2) teaches a motoreducer consisting of a casing including a brushless motor having at least two electrical phases, a rotor rotating on an axle, and composed of a stator assembly having at least two poles each bearing coils the winding axes of which are spaced apart by a mechanical angle smaller than 180.degree. and extend radially, and a gear train. The gear train includes: a first axle placed in the angular space formed between the two poles, the first axle bearing a first assembly formed by a coupled pinion and toothed wheel, the toothed wheel being placed above the pinion and having a radius larger than the pinion, the toothed wheel meshing with an input pinion rotating on the axle of the rotor, the toothed wheel being placed above the poles bearing the coils, all the axles of the gear train being parallel to one another and parallel to the axle of the rotor. The gear train has at least one axle bearing two toothed wheels/pinion assemblies rotating on the axle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834